Citation Nr: 9916198	
Decision Date: 06/14/99    Archive Date: 06/21/99

DOCKET NO.  94-35 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a nervous disorder.

2.  Entitlement to service connection for a seizure disorder.

3.  Entitlement to service connection for residuals for 
mustard gas and Lewisite exposure.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel



INTRODUCTION

The veteran had active service from April 1944 to January 
1946.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 1994 rating decision of the 
Montgomery, Alabama Department of Veteran Affairs (VA) 
Regional Office (RO), which denied entitlement to service 
connection for a nervous disorder, seizure disorder, and 
residuals of mustard gas and Lewisite exposure.  The Board 
remanded this case in May 1996 for further evidentiary 
development, and the case has now been returned to the Board 
for appellate review.


REMAND

In the May 1996 REMAND, the Board directed the RO to contact 
the Commander, U.S. Army Chemical and Biological Defense 
Agency, to determine the likelihood that the veteran was 
exposed to any patch testing, or gas, including nitrogen, 
Lewisite, mustard, duracite and chlorine gas during service.  
While the RO contacted this Agency, a response from contact 
the Commander, U.S. Army Chemical and Biological Defense 
Agency is not of record.  

Accordingly, this case is REMANDED to the RO for the 
following action: 

The RO should again contact the 
Commander, U.S. Army Chemical and 
Biological Defense Agency, Attn: AMSCB-
CIH, Aberdeen Proving ground, Maryland, 
21020-5423 to ascertain the likelihood 
that this veteran was exposed to any 
patch testing, or gas, including 
nitrogen, Lewisite, mustard, duracite 
and chlorine gas during service.   

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant is free to submit additional 
evidence and argument while the case is in remand status.  See 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992). 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










